internal_revenue_service number release date index number ------------------- -------------------------------------------- ------------------------------ ------------------------ --------------------------- ---------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b07 plr-142756-05 date date legend legend ----------------------- p ----------------------- date --------------------------- date ---------------------- ------------------ t ------------------------ date -------------------- ------------------------ date u ------------------ -------------------- date v ------------------ ------------------------- date ------------------ w ------------------ site --------------- ------------------------ site x --- ------------------------- a y --- ------------------------- b -- z ------------------------- c -- ------------------------- d --- ------------------------- e a -- b --------------------------- f c ---------------------------------------------- prior ruling ------------------------ dear ---- this letter responds to the letter dated date submitted on behalf of v by its authorized representatives requesting rulings under sec_45k formerly sec_29 of the internal_revenue_code the facts as represented by p and p’s authorized representatives are as follows facts plr-142756-05 p received a prior ruling on date which ruled on the issues addressed by this letter p seeks a confirmation of the rulings in light of the sale of membership interests in p to x w and v and the relocation of the facility on date w sold a interest in p to x following the closing of the sale x y formed a limited_liability_company p to purchase a synthetic_fuel facility the facility that produces a solid synthetic_fuel from coal the product from a p has elected to be treated as a partnership for federal_income_tax purposes the partners of p are v w and z z is a wholly owned subsidiary of w which is a wholly owned subsidiary of y which in turn is a wholly owned subsidiary of u w y and z file a consolidated federal_income_tax return with u which is the parent of the affiliated_group z has control of the day-to-day management of p y has extensive experience in energy coal and related businesses owned a w owned b and z owned c of p in exchange for a interest in p x paid to w an amount of cash at closing and x is obligated to make certain fixed and variable payments to w p provided projections based on expected operations that the net present_value of the contingent payments to be made to w under the agreement for purchase of membership interest are less than fifty percent of the total payments made to w certain adjustments repairs and improvements have been made to the facility material preparation handling and sampling systems and the site p has provided an expert report which states that many of these adjustments repairs and improvements are not part of the facility necessary to produce synthetic_fuel the expert report concludes that the remaining adjustments repairs and improvements to the facility necessary to produce synthetic_fuel do not affect the production capacity of the facility on date the facility was relocated from site to site in connection with the relocation of the facility most major components of the facility directly necessary to produce a qualified_fuel owned by b and c and made available to p under an easement and services agreement were relocated to site certain equipment included in the original construction including the drying oven and chemical reagent application system were not relocated a new chemical reagent application system was installed in the facility at site in connection with the relocation p also installed certain equipment such as a maintenance building a building to house the facility and certain coal preparation and material handling equipment which are not directly necessary for the production of qualified_fuel following the relocation the fair_market_value of the original property included in the facility was more than of the facility’s total value the cost of the new equipment included in the facility plus the value of the original property p has entered into a synthetic_fuel and coal supply agreement with b under which b will purchase the product from p plr-142756-05 on date x sold an a membership interest in p to v pursuant to an agreement for purchase of membership interest following the closing of the sale v owned a z owned c and w owned b of the membership interests in p in exchange for the membership interests in p v paid to x an amount of cash at closing and v is obligated to make certain fixed and variable payments to x p has provided projections based on expected operations that the net present_value of the contingent payments to be made to x under the agreement for purchase of membership interest will be less than fifty percent of the total payments made to x in connection with the sale p entered into an operation and maintenance agreement with t a wholly-owned subsidiary of y for the operation and maintenance of the facility z continues to control day-to-day management of p on date z agreed to sell a d membership interest in p to w the closing of this sale is conditioned upon the receipt of this private_letter_ruling and the sale will result in a technical_termination of p under sec_708 following the closing of the sale w will own e z will own f and v will own a of the membership interests in p as members of p v w and z have made and are expected to continue to make periodic capital contributions to p to enable it to pay its operating costs and other obligations a proforma attached to the ruling_request demonstrates that project expenses are expected to exceed revenues the service recently completed an audit of p in connection with the audit the service requested and reviewed information and various documents regarding the placed-in-service facts of the facility including changes made to the facility p received signed forms 870-pt from the service which closed the audit and concluded that p’s facility was placed-in-service prior to date pursuant to a binding written contract in effect before date p has supplied a detailed description of the process employed at the facility as described the facility and the process implemented in the facility including the alternative chemical reagents meet the requirements of revproc_2001_34 2001_22_irb_1293 a recognized expert in combustion coal and chemical analysis has performed numerous tests on the coal used at the facility and the product produced at the facility and has submitted reports in which the expert concludes that significant chemical changes take place with the application of the process to the coal including the alternative chemical reagents p with use of the process expects to maintain a level of chemical change in the production of the product that is determined through similar analysis by experts to be a significant chemical change the remaining facts are the same as stated in the prior ruling the prior rulings that you wish to be reconfirmed in this private_letter_ruling are as follows p with use of the enumerated process and the specified chemical reagents will produce a qualified_fuel within the meaning of sec_29 of the code the construction_contract constitutes a binding written contract in effect plr-142756-05 before date within the meaning of sec_29 of the code the facility is placed_in_service for the purposes of sec_29 on the date that the facility was first placed in a condition or state of readiness and availability to produce qualified_fuel the sec_29 credit attributable to p may be allocated to the members of p in a termination of p under sec_708 will not preclude the reconstituted the production of qualified_fuel from the facility will be attributable solely to p within the meaning of sec_29 of the code and p will be entitled to the sec_29 credit for qualified_fuel from the facility that is sold to unrelated persons accordance with the members' interests in p when the credit arises for the allocation of the sec_29 credit a member's interest in p is determined based on a valid allocation of p’s income that arises from the receipts from the sale of the sec_29 qualified_fuel partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons because the service has determined taking into account any relocation or replacement of parts prior to date that the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility to a different location after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility's total fair_market_value at the time of relocation or replacement the only factual changes that have occurred since the issuance of the prior ruling are the sale of membership interests in p to x w and v and the relocation of the facility as described in the ruling_request the above rulings are not affected by the sale of membership interests in p to x w and v or the relocation of the facility as described in the ruling_request ruling_request consistent with its private_letter_ruling practice that began in the mid 1990's the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a significant chemical change to meet this requirement and obtain favorable private plr-142756-05 letter rulings taxpayers provided expert reports asserting that their processes resulted in a significant chemical change in announcement 2003_30_irb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented of significant chemical change in expert reports in announcement 2003_46_irb_1090 the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_29 nevertheless the service announced that it recognized that many taxpayers and their investors have relied on its long-standing ruling practice to make investments therefore the service announced that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to p consistent with announcement and the service's long-standing ruling practice accordingly based on the expert test results submitted by p and its members we conclude that the synthetic_fuel produced at the facility using the described process and specified chemical reagents is a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 because p owns the facility and operates and maintains the facility through its agent we conclude that p will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person ruling_request to qualify for the sec_29 credit the facility must be placed-in-service before date pursuant to a binding written contract in effect before date although sec_29 does not define placed-in-service the term has been defined for the purposes of the deduction for depreciation and the investment_tax_credit for these purposes property is deemed to have been placed-in-service in the taxable_year that the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the income_tax regulations accordingly p’s facility will be deemed to have been placed-in-service for purposes of sec_29 on the date that the facility was first placed in a condition or state of readiness and availability to produce a qualified_fuel as discussed above the issue regarding when the facility was placed-in-service was subject_to examination the service determined without mutual concessions that p’s facility was placed-in- service prior to date pursuant to a binding written contract in effect before date it is the policy of the service that such determinations are not plr-142756-05 reconsidered absent extraordinary circumstances for example fraud or misrepresentation see irc c ruling_request sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date as discussed above the placed_in_service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed_in_service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility accordingly the placed_in_service deadline under sec_29 and sec_29 is determined by reference to when the facility is first placed_in_service therefore because the facility was placed_in_service prior to date within the meaning of sec_29 the sale of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 for the new owner further a termination of p under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons ruling_request revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 because the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility plr-142756-05 after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as originally placed_in_service prior to date if the fair_market_value of the property used at the original facility is more than percent of the facility’s total market_value immediately following the relocation or replacement the cost of the new equipment included in the facility plus the value of the property used at the original facility revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of electricity from wind_energy emphasis added the present situation is similar to revrul_94_31 thus for purposes of determining the facility's total fair_market_value at the time of relocation or replacement a facility consists of the process equipment directly necessary for the production of the qualified_fuel starting at the immediate input of the coal and chemical reagents to the pug mills or mixers including any coal hoppers and reagent tanks directly feeding the pug mills or mixers through the output from the briquetters or other forming equipment including output hoppers if any hence the facility's total fair_market_value includes the process equipment such as pugmills or mixers the briquetters or other forming equipment the equipment necessary to interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above- referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction the facility's total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of the qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment or conveyors certain site improvements eg fencing lighting earthwork paving separate office and bathhouse trailers for facility personnel and buildings if a building for purposes of sec_168 of the code and other administrative assets sampling and quality control are necessary for operational control of a production facility however a particular type of sampling equipment generally is not necessary for the production of qualified_fuel thus the costs of sampling equipment are excluded from the facility's total fair_market_value unless the particular sampling equipment is necessary for operational control of the facility consistent with the holding in revrul_94_31 because the service has determined on examination taking into account any relocation or replacement of parts plr-142756-05 prior to date that p’s facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than of the facility's total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the used_property conclusions accordingly based on the representations of p and p's authorized representatives we reissue the prior rulings p with use of the enumerated process and the specified chemical reagents the construction_contract constitutes a binding written contract in effect will produce a qualified_fuel within the meaning of sec_29 of the code before date within the meaning of sec_29 of the code the facility is placed_in_service for the purposes of sec_29 on the date that the facility was first placed in a condition or state of readiness and availability to produce qualified_fuel the sec_29 credit attributable to p may be allocated to the members of p in the production of qualified_fuel from the facility will be attributable solely to p within the meaning of sec_29 of the code and p will be entitled to the sec_29 credit for qualified_fuel from the facility that is sold to unrelated persons accordance with the members' interests in p when the credit arises for the allocation of the sec_29 credit a member's interest in p is determined based on a valid allocation of p’s income that arises from the receipts from the sale of the sec_29 qualified_fuel partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons a termination of p under sec_708 will not preclude the reconstituted because the service has determined taking into account any relocation or replacement of parts prior to date that the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility to a different location after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility's total fair_market_value at the time of relocation or replacement plr-142756-05 the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility that is the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that the taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see dollar_figure of revproc_2005_1 i r b however when the criteria in dollar_figure of revproc_2005_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely s joseph h makurath senior technician reviewer branch passthroughs special industries
